Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1665 Filed 12/11/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 PAUL AYOTTE,
                                                     Case No. 15-13826
                Plaintiff,
                                                     SENIOR U.S. DISTRICT JUDGE
                   v.                                ARTHUR J. TARNOW

 B. STEMEN, ET AL.,                                  U.S. MAGISTRATE JUDGE
                                                     PATRICIA T. MORRIS
              Defendants.
                                         /

 ORDER ADOPTING IN PART REPORT AND RECOMMENDATION [135]; SUSTAINING
 IN PART AND OVERRULING IN PART DEFENDANTS’ OBJECTIONS TO REPORT AND
      RECOMMENDATION [136]; GRANTING IN PART AND DENYING IN PART
           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [128]

       Plaintiff Paul Ayotte filed this prisoner civil rights action on October 26, 2015.

 On January 31, 2020, Defendants M. Visconti and B. Stemen filed a Motion for

 Summary Judgment [128] of the remaining First Amendment retaliation and

 conspiracy claims. Plaintiff filed a Response [133] on March 13, 2020. Defendants

 filed a Reply [134] on March 27, 2020. On April 6, 2020, the Magistrate Judge issued

 a Report and Recommendation (“R&R”) [135] recommending that the Court deny

 Defendant’s motion. Defendants filed Objections [136] to the R&R on April 20,

 2020. Plaintiff filed a Response [138] on May 4, 2020.

       For the reasons stated below, the R&R [135] is ADOPTED in part;

 Defendant’s Objections [136] are OVERRULED             IN PART   and SUSTAINED       IN



                                      Page 1 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1666 Filed 12/11/20 Page 2 of 11




 PART;   and Defendant’s Motion for Summary Judgment [128] is GRANTED               IN

 PART   and DENIED IN PART.

                      FACTUAL AND PROCEDURAL BACKGROUND

         The Court adopts the facts of this case as set forth in the R&R:

         Plaintiff’s claims center around the fact that he was elected to the
         Warden’s Forum, he was also employed as a food service cook, and
         that he complained about food service issues at the Warden’s Forum.
         The issues he raised regarded “broken equipment, spoiled and outdated
         food, improper cool down, and overuse of leftovers.” (ECF No. 1,
         PageID.4.) Plaintiff contends that former Defendant Benson accused
         him of “snitching” on her, and thus began writing false misconduct
         reports for the apparent purpose of causing him to lose his job. (Id.)
         Plaintiff alleges that Benson warned him to “be careful and watch
         [himself]” because she and Defendant Stemen were very close and that
         if Benson “wants someone out of here” that Defendant Stemen is “the
         one that makes it happen.” (Id.) Defendant Stemen issued Plaintiff a
         misconduct ticket shortly thereafter. Plaintiff alleges that Defendant
         Stemen told him “now go report that to the Warden’s Forum” making
         clear that the ticket was in retaliation for his speech. Plaintiff was
         initially found guilty at the hearing and he was removed from his job in
         the kitchen, but that decision was overturned by the Warden and the
         ticket was dismissed. (ECF No. 1, PageID.6.) After the dismissal,
         Defendant Visconti denied Plaintiff’s request for back pay and
         reinstatement. Plaintiff alleged that initially Defendant Visconti
         indicated that she would “take care of” the reinstatement and back pay
         but then a week later, she refused saying, “good luck with that.” (ECF
         No. 1, PageID.4.).

         Defendants contend that they are entitled to summary judgment
         because: (1) Defendants “had no knowledge of Plaintiff’s complaints at
         the Warden’s Forum” and thus, Plaintiff cannot state a First
         Amendment claim for retaliation; and (2) Defendants are entitled to
         qualified immunity because the misconduct ticket issued by Defendant
         Stemen was rescinded by the warden on appeal and Defendant Visconti
         denied Plaintiff’s request for back pay because “she was unaware that
         the warden rescinded the misconduct ticket” and because “[n]either

                                       Page 2 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1667 Filed 12/11/20 Page 3 of 11




       Defendant was aware of Plaintiff’s speech at the warden’s forum.”
       (ECF No. 128, PageID.1341.).

                               STANDARD OF REVIEW

       The Court’s review of objections to a Magistrate Judge’s R&R on a

 dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]

 the correctness of the magistrate’s recommendation but fail[ing] to specify the

 findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

 Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. MICH. Mar. 13, 2014) (quoting

 Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

 specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

 Cir. 1986). In addition, the Court may accept, reject, or modify any or all of the

 Magistrate Judge’s findings or recommendations. FED. R. CIV. P. 72(b)(3).

       A party is entitled to summary judgment when “there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” FED.

 R. CIV. P. 56(a). A fact is material if it “might affect the outcome of the suit under

 the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 Additionally, the Court views all of the facts in the light most favorable to the non-

 moving party and draws all reasonable inferences in the non-moving party’s favor.

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

 Anderson, 477 U.S. at 255.



                                      Page 3 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1668 Filed 12/11/20 Page 4 of 11




                                       ANALYSIS

 Objection 1: “Defendants object to the extent a reasonable jury could not return a

 verdict for the nonmoving party.” (ECF No. 136, PageID.1642).

       Defendant Stemen argues that the Magistrate Judge erred in concluding that a

 reasonable jury could return a verdict for Plaintiff. Specifically, Defendant Stemen

 alleges that Plaintiff has not shown sufficient evidence to prove a connection

 between Stemen and Plaintiff’s food service director, Anna Benson.

       In order to prove retaliation, Plaintiff has the burden of showing three

 elements: “(1) the plaintiff engaged in protected conduct; (2) an adverse action was

 taken against the plaintiff that would deter a person of ordinary firmness from

 continuing to engage in that conduct; and (3) there is a causal connection between

 elements one and two—that is, the adverse action was motivated at least in part by

 the plaintiff's protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

 1999). A § 1983 conspiracy claim requires “an agreement between two or more

 persons to injure another by unlawful action. Express agreement among all the

 conspirators is not necessary to find the existence of a civil conspiracy. Each

 conspirator need not have known all of the details of the illegal plan or all of the

 participants involved. All that must be shown is that there was a single plan, that the

 alleged coconspirator shared in the general conspiratorial objective, and that an overt

 act was committed in furtherance of the conspiracy that caused injury to the


                                      Page 4 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1669 Filed 12/11/20 Page 5 of 11




 complainant.” Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003) (quoting

 Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). Defendant claims that

 Plaintiff has not shown evidence of a conspiracy between Stemen and Benson. The

 Court disagrees.

       Two pieces of circumstantial evidence point to a conspiracy between Stemen

 and Benson and a potential motive to take adverse action against Plaintiff’s protected

 speech at the Warden’s Forum. First, Plaintiff testifies that after he began

 complaining about food service issues at the Warden’s Forum, Benson remarked to

 him “[o]h now that you’re on the Warden’s Forum you’re going to start snitching on

 me?” (Compl. ¶13). Second, Plaintiff states that a food service co-worker, Mr.

 Patterson, stated that “I don’t know what you did to piss off Benson, but she told all

 of us Stewards to start writing negative reports on you” and sure enough, Plaintiff

 claims that he began receiving false write-up reports. (Id. at ¶17-18); (ECF No. 133-

 2, PageID.1465,1468). Patterson additionally warned Plaintiff that he “should be

 careful and watch [himself] around [Benson],” because she was “very close with

 officer Stemen” and that “when [Benson] wants someone out of here, he’s the one

 that makes it happen.” (Compl. at ¶22). Plaintiff also testified that he observed that

 Benson and Stemen had “a close personal relationship.” (ECF No. 133-2,

 PageID.1474, 1478-79).




                                      Page 5 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1670 Filed 12/11/20 Page 6 of 11




       Defendant argues that this evidence should be discounted because they are

 self-serving in nature and inadmissible testimony. The Sixth Circuit and the U.S.

 Supreme Court disagree, however. In Davis v. Gallagher, the Court of Appeals ruled

 that “[w]hen there is evidence to support each version of the parties’ dueling

 allegations, summary judgment is not appropriate—even when the evidence includes

 self-serving statements from the parties.” 951 F.3d 743, 745 (6th Cir. 2020).


       The same can be said of this case. Stemen claims that he did not know Benson,

 while Plaintiff has presented reasons to believe that they not only knew each other,

 but conspired against him. Additionally, the U.S. Supreme Court stated that its

 interpretation of FRCP 56 does “not mean that the nonmoving party must produce

 evidence in a form that would be admissible at trial in order to avoid summary

 judgment.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Therefore, Plaintiff

 has shown sufficient evidence of a conspiracy such that a reasonable jury could

 return a verdict in his favor. Objection one is overruled.


 Objection 2: “Defendants object to the extent the magistrate judge failed to address

 whether the protected right was a motivating factor in the alleged conduct.” (ECF

 No. 136, PageID.1644).

       Defendant Visconti argues that Plaintiff’s protected speech at the Warden’s

 Forum was not a motivating factor in denying him back pay, because she would have


                                      Page 6 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1671 Filed 12/11/20 Page 7 of 11




 taken the same action without the protected activity. The Court sustains the objection

 on alternate grounds and finds that Plaintiff has not proven a motivating factor to

 show retaliation by Visconti.

       Plaintiff claims that “[b]ecause Ms. Visconti and Mr. Ayotte only interacted

 at the Warden’s Forum, it is reasonable to infer that it was Mr. Ayotte’s comments

 at these meetings that caused Ms. Visconti to retaliate against him . . . [and]

 [i]nferences show that Mr. Ayotte’s comments on the Warden’s Forum caused Ms.

 Visconti to take adverse action against him.” (ECF No. 133, PageID.1446). Plaintiff

 asks the jury to infer from Visconti’s mere presence at the Warden’s Forum that she

 was motivated to retaliate against him. However, this inference is too speculative to

 make. Bare allegations of malice do not suffice to establish a constitutional claim.

 Thaddeus-X, 175 F.3d at 399 (quoting Crawford–El v. Britton,118 S.Ct. 1584, 1592

 (1998)). Plaintiff has not shown evidence of Visconti being disgruntled with

 Plaintiff’s comments or any other pieces of circumstantial evidence pointing to a

 desire to retaliate. Moreover, Plaintiff has not given the jury any reason to conclude

 that failing to give him back pay, despite being entitled to it, was anything more than

 a negligence on Visconti’s part.

       At the summary judgment stage, Plaintiff is not “‘relieved of his own burden

 of producing in turn evidence that would support a jury verdict.’ Circumstantial

 evidence, like the timing of events or the disparate treatment of similarly situated

                                      Page 7 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1672 Filed 12/11/20 Page 8 of 11




 individuals, is appropriate.” Id. (quoting Anderson, 477 U.S. at 256). In Thaddeus-

 X, the plaintiffs did “more than simply allege retaliation: in their verified complaint

 and in an additional affidavit, they . . . put forward a number of specific,

 nonconclusory allegations and identified affirmative evidence that could support a

 jury verdict at trial.” Id. at 399-400. Plaintiff has failed to do so here. When

 answering all fact questions in Plaintiff’s favor, this is not a case where Plaintiff is

 asking the jury to decide whether or not a particular statement or event is a causal

 connection between Plaintiff’s complaints and Defendant’s adverse action, this is a

 case where Plaintiff is asking jury to find a causal connection where none is

 presented. Therefore, the objection is sustained, and Defendant Visconti is

 dismissed.

 Objection 3: “Defendant’s object to the magistrate judge’s recommendation to deny

 qualified immunity.” (ECF No. 136, PageID.1646).

       Defendants argue that qualified immunity shields them from personal

 liability, because they did not violate Plaintiff’s clearly established First Amendment

 rights. The Court disagrees as to Defendant Stemen and abstains from addressing

 Defendant Visconti, because she has been dismissed on other grounds.

       “Qualified immunity protects government officials performing discretionary

 functions unless their conduct violates a clearly established statutory or

 constitutional right of which a reasonable person in the official's position would have

                                       Page 8 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1673 Filed 12/11/20 Page 9 of 11




 known.” Silberstein v. City of Dayton, 440 F.3d 306, 311 (2006). To overcome this

 defense, Plaintiff must allege “facts sufficient to indicate that the [government

 official's] act in question violated clearly established law at the time the act was

 committed.” Russo v. City of Cincinnati, 953 F.2d 1036, 1043 (6th Cir.1992).

       These facts must satisfy two prongs. First, he must show that “based upon the

 applicable law, the facts viewed in the light most favorable to the plaintiff show that

 a constitutional violation has occurred.” Sample v. Bailey, 409 F.3d 689, 695 (6th

 Cir.2005); see also Saucier v. Katz, 533 U.S. 194, 201 (2001). As stated above,

 Plaintiff has alleged sufficient facts to show that Defendant Stemen retaliated and

 conspired against him. Plaintiff engaged in protected speech at the Warden’s Forum,

 Stemen issued Plaintiff a false misconduct ticket which was later overturned, and

 Plaintiff has shown evidence of Stemen and Benson working together against him –

 showing evidence of both a causal connection and a conspiracy. Therefore, taking

 all of Plaintiff’s allegations to be true, he has proven that a constitutional violation

 has occurred.

       Second, Plaintiff must show that “the violation involved a clearly established

 constitutional right of which a reasonable person would have known.” Sample, 409

 F.3d at 696; see also Saucier, 533 U.S. at 201. A clearly established right “must be

 sufficiently clear that a reasonable official would understand that what he is doing

 violates that right.” Saucier, 533 U.S. at 202 (internal quotation marks omitted).

                                       Page 9 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1674 Filed 12/11/20 Page 10 of 11




 “This inquiry . . . must be undertaken in light of the specific context of the case, not

 as a broad general proposition[.]” Id. at 201. Defining the contours of a right requires

 us to “look first to decisions of the Supreme Court, then to decisions of this court

 and other courts within our circuit, and finally to decisions of other circuits.” Baker

 v. City of Hamilton, 471 F.3d 601, 606 (6th Cir.2006) (internal quotation marks

 omitted). A prisoner’s First Amendment right to voice a complaint at a Warden’s

 Forum has been clearly established in this circuit for years. See King v. Zamiara,

 680 F.3d 686, 710 (6th Cir. 2012) (finding that plaintiff’s participation in the

 Warden’s Forum was a protected activity); see also Wolfel v. Bates, 707 F.2d 932

 (6th Cir. 1983) (holding that a prison rule against making complaints violated an

 inmate's First Amendment rights); see also Pell v. Procunier, 417 U.S. 817, 822

 (1974) (“a prison inmate retains those First Amendment rights that are not

 inconsistent with his status as a prisoner or with the legitimate penological objectives

 of the corrections system”). Plaintiff has therefore shown that his First Amendment

 rights were clearly established. Objection three is overruled.

                                     CONCLUSION

         For the reasons stated above, the R&R [135] is ADOPTED in part;

 Defendant’s Objections [136] are OVERRULED            IN PART    and SUSTAINED       IN

 PART;   and Defendant’s Motion for Summary Judgment [128] is GRANTED                 IN

 PART    and DENIED    IN PART.   This ruling has the effect of dismissing Defendant


                                      Page 10 of 11
Case 2:15-cv-13826-AJT-PTM ECF No. 139, PageID.1675 Filed 12/11/20 Page 11 of 11




 Visconti. Plaintiff’s First Amendment retaliation and conspiracy claims against

 Defendant Stemen remain.

       Accordingly,

       IT IS ORDERED that the R&R [135] is ADOPTED in part.

       IT IS FURTHER ORDERED that Defendant’s Objections [136] are

 OVERRULED IN PART and SUSTAINED IN PART.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary

 Judgment [128] is GRANTED IN PART AND DENIED IN PART.

       SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: December 11, 2020            Senior United States District Judge




                                  Page 11 of 11
